UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                            No. 99-60226
                          Summary Calendar

                     Bennie Whitehead, et al.,

                                                          Plaintiffs,

                               versus

               Food Max of Mississippi, Inc., et al.,

                                                          Defendants,

                        K-Mart Corporation,

                                                 Defendant-Appellee,

                               versus

                           Paul S. Minor,

                                                           Appellant.

           Appeal from the United States District Court
             for the Southern District of Mississippi
                          (3:95-CV-827-WS)
                         December 29, 1999

Before JOLLY, JONES, SMITH, Circuit Judges.

PER CURIAM:*

          This is an appeal from an order of sanctions entered

against appellant Minor under Fed.R.Civ.P. 11.          Appellant is

plaintiffs’ counsel in an underlying negligence action against

defendant-appellee Kmart. When the district court entered a final

judgment in plaintiffs’ favor, appellant sought a Writ of Execution

and Fieri Facias to enforce the judgment.        The district court

determined that appellant had pursued the Writ prematurely in order


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except for the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
to embarrass and harass Kmart, and it assessed as sanctions the

attorneys’ fees Kmart incurred in opposing the premature execution

of judgment. Concluding that this appeal is likewise premature, we

dismiss.

           This Court has jurisdiction over final decisions of

district courts.   28 U.S.C. § 1291.   However, the Supreme Court has

recently held that an order of sanctions pursuant to the Federal

Rules of Civil Procedure is not a “final decision” under § 1291.

See Cunningham v. Hamilton County, Ohio, 119 S. Ct. 1915, 1923

(1999) (holding that a sanctions order imposed under Fed.R.Civ.P.

37(a)(4) is not a final decision under § 1291).          This ruling

buttresses the general rule in the Fifth Circuit that an attorney

must await the end of litigation in the district court to appeal a

sanctions award.   See Click v. Abiline National Bank, 822 F.2d 544

(5th Cir. 1987) (dismissing an appeal of a sanctions award because

it was not “final” under § 1291).

           The underlying litigation here, Whitehead v. Food Max of

Mississippi, Inc., is on remand to the district court.           The

district court rendered judgment on the jury verdict on September

3, 1999, but defenant Kmart filed a Motion for New Trial, or in the

Alternative, for Remittur on September 15, 1999.         Because the

district court has yet to dispose of this motion, the litigation is

not “final” for purposes of § 1291.       As a result, the district

court’s sanctions order is not now appealable.

           Appellant contends, however, that the sanctions order is

appealable under the collateral order doctrine.       This argument,


                                 2
however, has been foreclosed by Cunningham, 119 S. Ct. at 1920-21

(rejecting the claim that a Rule 37 sanction should be reviewable

under the collateral order doctrine and rejecting a case-by-case

approach to deciding whether an order is sufficiently collateral).

That the Supreme Court’s decision involved Fed.R.Civ.P. 37 rather

than Rule 11 does not lessen the weight of its command.            See Click,
822 F.2d at 545 (“There is [] no obvious reason to differentiate

sanctions   imposed   under   Rule   11   from   the   sanctions    that   the

district court may enter pursuant to Fed.R.Civ.P. 37").

            For the foregoing reasons, this Court finds that the

district court’s Rule 11 sanctions order is not final under § 1291.

Moreover, there is no basis for mandamus relief here.          Because the

district court has not yet rendered a final judgment, this appeal

is DISMISSED.




                                     3